DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A (claims 1-14) in the reply filed on 10/14/2022 is acknowledged.  Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites: “wherein the support rod is detachably disposed the front end of the seat.” The claim is unclear as it does not state how the rod is disclosed relative to the front end of the seat; it appears that a word has been omitted. For the purpose of examination, the recitation has been interpreted as follows: wherein the support rod is detachably disposed near the front end of the seat.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5,954,404).

Regarding claim 1, Suzuki teaches: a seat baffle (17e) arranged in a baby carrier (the carrier being a stroller) which comprises a seat (including at least element 17a) and a support rod (19; best shown in Fig. 1) erected relatively to the seat and straddling a front end of the seat, the seat baffle comprising: a baffle cloth (the baffle is described as a cloth at least in the abstract), having one end fixed to the front end of the seat (see Fig. 8), and having the other end detachably fixed to the support rod to cover a front end of the baby carrier (as shown in Fig. 8; see also column 5, lines 13-28). The baffle is best shown in Figs. 3, 8, and 10. 

Regarding claim 2, Suzuki further teaches: wherein the one end of the baffle cloth is fixed to a bottom surface of the front end of the seat. See Fig. 8. 

Regarding claim 5, Suzuki further teaches: wherein the baby carrier comprises a first connecting component (24), and the baffle cloth comprises a second connecting component (23) for locking a position of the baffle cloth when the second connecting component is coupled with the first connecting component. See Fig. 10 and column 5, lines 13-28. 

Regarding claim 6, Suzuki further teaches: wherein the baby carrier further comprises side blocks (17d) disposed on both sides of the seat and a rear block (17b) fixed to a rear end of the seat, and the first connecting components are disposed on the side block. See Fig. 10. 

Regarding claim 7, Suzuki further teaches: wherein the first connecting component and the second connecting component are engaged with each other. See Fig. 10. 

Regarding claim 8, Suzuki further teaches:  wherein the first connecting components and the second connecting components are a male button and a female button of press buttons. See column 9, lines 28-32. In the art “snap fasteners” are male and female press buttons. 

Regarding claim 12, Suzuki further teaches:  wherein the support rod is covered by one end of the baffle cloth. See Figs. 8 and 10. 

Regarding claim 13, Suzuki further teaches:  wherein one end of the baffle cloth comprises a zipper, and the baffle cloth covers the support rod and is fixed to the support rod by the zipper. See Figs. 8 and 10, and column 9, lines 28-32. 

Regarding claim 14, Suzuki further teaches: wherein the support rod is detachably disposed the front end of the seat.  See column 4, lines 56-60. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied above, in further view of Hsia (US 6,880,850).

Regarding claim 3, Suzuki further teaches: wherein the seat comprises a seat plate (12) and a seat cloth (see at least elements 17a, 17b, 17c, 17d) on the seat plate, and one end of the baffle cloth is fixed to the seat cloth. See Figs. 2 and 4 from Suzuki. 
Suzuki fails to specify that the seat cloth is sleeved on the seat plate. However, sleeving seat covers over seat frames/plates is well-known in baby carriers and child transport devices. Hsia teaches a seat cover sleeved over a seat frame; see column 2, lines 57-61. Before the effective filing date of the claimed invention, those having ordinary skill in the art would find it obvious to cover the seat plate with the seat cloth by sleeving, since such a covering does not require any additional fasteners, and it would make the seat cloth conveniently removable for washing. 

Regarding claim 4, the combination further teaches: wherein the baffle cloth is sewn and fixed to the seat cloth. See column 4, lines 41-43 from Suzuki. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied above, in further view of Kenzou (JP H0228059 A).

Regarding claim 9, Suzuki teaches: storing the baffle cloth a bottom surface of the seat after being separated from the support rod. See Fig. 7.  Suzuki fails to disclose the baffle cloth being received in a storage bag, as claimed. 
Kenzou teaches a seat baffle arranged in a baby carrier having a baffle cloth being received in a storage bag, the baffle cloth is received into the storage bag when not in-use. Various storage bag configurations which receive baffle cloths are shown in Figs. 5, 8, 11, 16, 21, and 27. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the baffle cloth from Suzuki received in a storage bag when not deployed, as suggested by Kenzou; the motivation being: so that the baffle cloth does not become lost when not in use, and so that it is conveniently available as needed. 
Further, placement of the storage bag at a bottom surface of the seat would be obvious to those having ordinary skill in the art since the baffle cloth is located in this location when not in use, as indicated by Suzuki in Fig. 7, and such a location is conveniently reachable to the stroller attendant, while being out of reach from the occupant. 
Accordingly, the combination teaches: a storage bag is disposed at a bottom surface of the seat, and the baffle cloth is received into the storage bag after being separated from the support rod, as claimed. 

Regarding claim 10, the combination further teaches: wherein a plurality of third connecting components are disposed on the baffle cloth, a plurality of fourth connecting components are disposed on the bottom surface of the seat, and the third connecting components and the fourth connecting components are engaged after the baffle cloth is received in the storage bag. Various configurations of fasteners are disclosed by Kenzou. For example, see the fasteners 8 and 9 in the configuration shown in Figs. 2-4. 
Furthermore, before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art, as a matter of design choice yielding the same predictable results, to utilize and position fasteners (such as male/female snap fasteners) in any amount and/or location which would facilitate the secure attachment and/or convenient storage of the baffle cloth within the storage bag.  Such a modification would require a mere selection of the location of parts and/or duplication of parts, which is within the level of ordinary skill in the art.  A mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.    The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 11, the combination fails to teach: wherein the storage bag is a mesh structure made of an elastic material. Those having ordinary skill in the art would find it obvious to provide the storage bag as a mesh structure made of an elastic material as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to baffles and pockets on baby carriers having features relevant to the claimed subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618